Citation Nr: 0111885	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of malaria.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


INTRODUCTION

The appellant served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded these claims in 
May 1999 for additional development.

The appellant submitted a statement in February 1999 in which 
he claimed entitlement to service connection for a disability 
manifested by headaches claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).  He has also 
raised claims of entitlement to service connection for a 
headache disorder claimed secondary to malaria, and for brain 
damage, nerve numbness, breathing difficulty, and heart 
problems claimed secondary to malaria.  These issues are 
referred to the RO for appropriate action.


REMAND

On January 17, 2001, the Board wrote to the veteran to 
clarify whether he still desired a hearing before the Board 
and, if so, the type of hearing he wanted.  He was advised 
that, if he did not respond within 30 days, it would be 
assumed that he wanted a hearing before a Member of the Board 
at the RO, and his case would be remanded for such a hearing.  
The veteran did not respond.

Accordingly, to assure due process, the case is remanded to 
the RO for the following:

The RO should schedule a hearing before a 
Member of the Board sitting at the RO, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board, 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


